 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOROTHEA RYSE,                                    No. 2:18-cv-2600 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    MR. FRIEND, et al.,
15                       Defendants.
16

17          Plaintiff, Dorothea Ryse, is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

19   October 30, 2018, the undersigned issued an order dismissing plaintiff’s complaint and granting

20   plaintiff twenty-eight days to file an amended complaint. (ECF No. 3.)

21          On November 19, 2018, plaintiff filed a “MOTION” which requests “A NEW COURT

22   DATE FOR THE CASE” and “A PRE TRIAL HEARING REVIEWS.” (Id. at 1.) There is no

23   court date to set, or pretrial hearing to be had, because plaintiff’s complaint has been dismissed

24   with leave to amend. Moreover, as the October 30, 2018 order cautioned plaintiff, failure to file

25   an amended complaint “in a timely manner may result in a recommendation that this action be

26   dismissed.” (ECF No. 3 at 7.)

27          However, in light of plaintiff’s pro se status, the undersigned will grant plaintiff an

28   extension of time to file an amended complaint.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s motion filed November 19, 2018 (ECF No. 4) is denied.

 3           2. Within fourteen days from the date of this order, an amended complaint shall be filed

 4   that cures the defects noted in the October 30, 2018 order and complies with the Federal Rules of

 5   Civil Procedure and the Local Rules of Practice.1 The amended complaint must bear the case

 6   number assigned to this action and must be titled “Amended Complaint.”

 7           3. Failure to comply with this order in a timely manner may result in a recommendation

 8   that this action be dismissed.

 9   Dated: December 13, 2018

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.pro se/ryse2600.eot.lta.ord
22

23

24

25

26
27
     1
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         2
